Luke, J.,
dissenting. I think that the 3d assignment of error in the petition for certiorari was sufficiently argued in the brief of counsel for the plaintiff in error to warrant a consideration thereof by this court; and, in my opinion, the ruling complained of therein was reversible error, Moreover, I cannot agree that *331the court did not commit error in charging the jury, for the following reason: The accusation charged the defendant with violating section 703 of the Penal Code. This section refers to cheating and swindling by false representations as to one’s wealth, etc., and, in my opinion, it was error for the court to instruct the jury that the defendant was charged with a violation of section 719 of the Penal Code, which declares that “Any person using any deceitful means or artful practice, other than those which are mentioned in this Code, by which an individual, or a firm, or a corporation, or the public is defrauded and cheated, shall be punished for a misdemeanor.” (Italics mine.) Neither can I concur with the ruling of the majority that the evidence demanded the defendant’s conviction; and, for the reasons stated above, it is my judgment that a new trial should result.